DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 02/16/2021.  
Claims 53, 55, 56, 59, 61, 62, 64, 67-71 and 74-85 are pending in the case.  
No further claims have been cancelled or added.  
Claims 53, 68, 76 and 81 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 53, 55, 56, 59, 61, 62, 64, 67-71 and 74-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,680,775 B2 in view of Ghani (US 2002/0085030 A1, published 07/04/2002, hereinafter “Ghani”) in view of Hutchinson et al. (US 2004/0153504 A1, effectively filed on 11/21/2002, hereinafter “Hutchinson”), further in view of Lasorsa (US 2004/0122721 A1, filed 12/18/2002, hereinafter “Lasorsa”), further in view of Dailey et al. (US 6,363,352 B1, published 03/26/2002, hereinafter “Dailey”) and further in view of Nelson et al. (US 2004/0236830 A1, filed on 05/15/2003, hereinafter “Nelson”).

Any of the limitations not found in the cited Patent is taught by the cited prior art (see the103 rejections presented below).

Claims 53, 55, 56, 59, 61, 62, 64, 67-71 and 74-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,775,949 B2 in view of Ghani in view of Hutchinson further in view of Lasorsa, further in view of Dailey and further in view of Nelson.

Any of the limitations not found in the cited Patent is taught by the cited prior art (see the103 rejections presented below).

Claims 53, 55, 56, 59, 61, 62, 64, 67-71 and 74-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 8,533,609 B2 in view of Ghani in view of Hutchinson further in view of Lasorsa, further in view of Dailey and further in view of Nelson.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 53, 55, 56, 59, 61, 62, 64, 67-71 and 74-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Independent Claim 53:
	Claim 53 recites “transmitting, in association with a specific meeting, executable commands of an application to the attendee computing device that open an internet browser to automatically cause a launch, without user intervention, of the internet browser on the attendee computing device to present the meeting.”  According to the specification of the published application (US 2017/0236099 A1), an applet is used to launch the browser (¶ [0037]).  According to Oxford Languages an applet is “a very small application, especially a utility program performing one or a few simple functions.”  
The specification further teaches that the applet is typically a cookie (¶ [0035] and [0037]) that stores information concerning the attendee and the media event that the attendee registered for.  According to Perl Services a cookie is a text file that contains information and does not contain executable commands (Perl Services, “Cooki FAQ”, archived on, 08/18/2001, pages 2-4.).
	It is not possible for a cookie (a non-executable text file) to be an applet (an executable program) and vice versa.  Since the specification describes the applet as being a cookie that stores information (¶ [0035] and [0037]), Examiner assumes that Applicant has redefined the term “applet” in the specification to refer to a non-executable text file that stores information.  
Paragraph [0037] states that “at a predefined time prior to the media event (e.g., five minutes), a browsing program may be launched 250 by the applet resident on the attendee's computer.”  Examiner assumes that “launched 250 by the applet” means that the browsing program can be launched by using the information stored in the applet/cookie.  
	Since the cited limitation of the claim requires the transmission of executable commands of an application to the attendee device that automatically launches the browser to present the meeting, Examiner considers claim 53 to lack enablement since 

Claims 55, 56, 59, 61, 62, 64, 67, 69-71, 74, 75, 77-80 and 82-85:
	Claims 55, 56, 59, 61, 62, 64, 67, 69-71, 74, 75, 77-80 and 82-85 are rejected for fully incorporating the deficiency of their respective base claims.

Claims 53, 55, 56, 59, 61, 62, 64, 67-71 and 74-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent Claims 53, 68, 76 and 81:
Claim 53 recites “transmitting, in association with a specific meeting, executable commands of an application to the attendee computing device that open an internet browser to automatically cause a launch, without user intervention, of the internet browser on the attendee computing device to present the meeting.”  According to the specification of the published application (US 2017/0236099 A1), an applet is used to 
The specification further teaches that the applet is typically a cookie (¶ [0035] and [0037]) that stores information concerning the attendee and the media event that the attendee registered for.  According to Perl Services a cookie is a text file that contains information and does not contain executable commands (Perl Services, “Cooki FAQ”, archived 08/18/2001).
	It is not possible for a cookie (a non-executable text file) to be an applet (an executable program) and vice versa.  Since the specification describes the applet as being a cookie that stores information (¶ [0035] and [0037]), Examiner assumes that Applicant has redefined the term “applet” in the specification to refer to a non-executable text file that stores information.  
	Paragraph [0037] states that “at a predefined time prior to the media event (e.g., five minutes), a browsing program may be launched 250 by the applet resident on the attendee's computer.”  Examiner assumes that “launched 250 by the applet” means that the browsing program can be launched by using the information stored in the applet/cookie.
	Accordingly there is no support for transmitting executable commands of an application to automatically launch an internet browser.  Independent claims 68, 76 and 81 are rejected under the same rationale.
For the purpose of prior art analysis, Examiner will search for the following supported limitation:
transmitting, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet browser on the attendee computing device to present the meeting.”  

Claims 55, 56, 59, 61, 62, 64, 67, 69-71, 74, 75, 77-80 and 82-85:
	Claims 55, 56, 59, 61, 62, 64, 67, 69-71, 74, 75, 77-80 and 82-85 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76-80 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 76 recites the limitation "the attendee computing device" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claims 77-80:
	Claims 77-80 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).

Claims 53, 55, 56, 61, 62, 64, 67-69, 74, 75 and 81 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Ghani (US 2002/0085030 A1, published 07/04/2002, hereinafter “Ghani”) in view of Hutchinson et al. (US 2004/0153504 A1, effectively filed on 11/21/2002, hereinafter “Hutchinson”) and further in view of Lasorsa (US 2004/0122721 A1, filed 12/18/2002, hereinafter “Lasorsa”), further in view of Dailey et al. (US 6,363,352 B1, published 03/26/2002, hereinafter “Dailey”) and further in view of Nelson et al. (US 2004/0236830 A1, filed on 05/15/2003, hereinafter “Nelson”).

Independent Claim 53:
	Ghani discloses a method comprising:
scheduling a meeting facilitated by a server device, the scheduling including configuring content for the meeting (The user can add a new meeting session (which includes scheduling options), Ghani: Fig. 10c option 1010.  The user can add content for the upcoming meeting session via the system server, Ghani: Fig. 10c option 1010, ¶ [0034], [0094].);
a host computing device establishing the meeting (A presenter using presenter computer 100 (host computing device) can initiate (establish) a meeting, Ghani: Fig. 1, ¶ [0034], [0038], [0097].);
transmitting, by the host computing device, media data and a poll to the meeting for automatic display on an attendee computing device coupled to the meeting (Polls can be automatically presented on attendee devices, Ghani: Figs. 2, 5a, and 5b, ¶ [0088].  Media data is automatically displayed to the participant computers based on input from the presenter, Ghani: Fig. 4a, ¶ [0075], [0076].); 
transmitting, by the host computing device, instructions to control when the poll is displayed on the attendee computing device (The poll is 
Ghani does not appear to expressly teach a method wherein: 
the configured content comprises a poll and wherein to configure the poll a user defines one or more questions to be answered during the meeting; 
the method comprises:
transmitting, by the host computing device, a meeting invitation to an attendee computing device before the meeting, the meeting invitation to interface with an application on the attendee computing device that launches a pop-up invitation on the attendee computing device;
specifying one or more attendees to participate in the poll; and
transmitting, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet browser on the attendee computing device to present the meeting.
However, Hutchinson teaches a method wherein:
the configured content comprises a poll and wherein to configure the poll a user defines one or more questions to be answered during the meeting 
the method comprises specifying one or more attendees to participate in the poll (The instructor can specify which students (attendees) are to participate in the poll during a live session (meeting), Hutchinson: ¶ [0091].).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Ghani wherein: 
the configured content comprises a poll and wherein to configure the poll a user defines one or more questions to be answered during the meeting; and
the method comprises specifying one or more attendees to participate in the poll, as taught by Hutchinson.
One would have been motivated to make such a combination in order to improve the user’s experience by providing the user with ample time to define good questions and to give the host greater ability to engage attendees according to his/her needs (Hutchinson: ¶ [0091]-[0092].).
Ghani in view of Hutchinson does not appear to expressly teach a method comprising:
transmitting, by the host computing device, a meeting invitation to an attendee computing device before the meeting, the meeting invitation to interface with an application on the attendee computing device that launches a pop-up invitation on the attendee computing device;
transmitting, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet browser on the attendee computing device to present the meeting.
However, Lasorsa teaches a method comprising:
transmitting, by the host computing device, a meeting invitation to an attendee computing device before the meeting, the meeting invitation to interface with an application on the attendee computing device that launches a pop-up invitation on the attendee computing device (The meeting invitation can be sent from the host to the attendee, Lasorsa: ¶ [0003], [0025].  The calendar application of the attendee can display a dialog with the invitation (pop-up invitation) in response to receiving the invitation, Lasorsa: ¶ [0025]-[0026].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Ghani in view of Hutchinson to comprise:
transmitting, by the host computing device, a meeting invitation to an attendee computing device before the meeting, the meeting invitation to interface with an application on the attendee computing device that launches a pop-up invitation on the attendee computing device, as taught by Lasorsa.
One would have been motivated to make such a combination in order to provide an effective means for notifying participants of a scheduled meeting (Lasorsa: ¶ [0003], [0025]-[0026].).
comprising: 
transmitting, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet browser on the attendee computing device to present the meeting.
However, Dailey teaches a method comprising: 
transmitting, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet application on the attendee computing device to present the meeting (The host computer sends virtual meeting request to the participant computers that include data such as the time, date, and email address of the meeting host and virtual meeting, the data is used to automatically form a meeting between the meeting host and each meeting participant, Dailey: Fig. 3 steps 1204 and 1206.  Automatically forming the meeting comprises starting (launching) the NetMeeting application of Microsoft, Dailey: column 7 lines 47-62, column 14 lines 25-39 and column 15 lines 11-35.  The NetMeeting application is used to present the meeting, Dailey: Fig. 11, column 16 lines 30-44.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Ghani in view of Hutchinson and further in view of Lasorsa to comprise: 
transmitting, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet application on the attendee computing device to present the meeting, as taught by Dailey.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more convenient means for starting the scheduled meeting (Dailey: Fig. 3 steps 1204 and 1206.).
Ghani in view of Hutchinson, further in view of Lasorsa and further in view of Dailey does not appear to expressly teach a method wherein the internet application is an internet browser.
However, Nelson teaches a method wherein the internet application is an internet browser (The NetMeeting application of Microsoft comprises a web browser to view conference presentations, Nelson: Fig. 6, ¶ [0062]-[0063].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Ghani in view of Hutchinson, further in view of Lasorsa and further in view of Dailey wherein the internet application is an internet browser, as taught by Nelson.
One would have been motivated to make such a combination in order to provide an effective conference application for presenting the conference materials (Nelson: Fig. 6, ¶ [0062]-[0063].).

Claim 55:
	The rejection of claim 53 is incorporated.  Ghani further teaches a method comprising:
providing a user interface that allows a user to select from among a slideshow, the poll, and a whiteboard (The user interface comprises buttons that allows the user to select a poll and whiteboard/slide presentation (slideshow), Ghani: Fig. 2, [0073], [0076], [0088], [0091].);
receiving a user selection of one of the slideshow and the whiteboard (The user can select the whiteboard button, Ghani: Figs. 2, 4a, and 4b, [0073], [0074], [0076].); and
transmitting the one of the slideshow and the whiteboard to the meeting (After selecting the whiteboard button, a whiteboard is displayed to the participants, Ghani: Figs. 2, 4a, and 4b, [0073], [0074], [0076].).

Claim 56:
	The rejection of claim 53 is incorporated.  Ghani further teaches a method wherein transmitting the whiteboard comprises transmitting data usable to depict markings on a representation of a whiteboard (Ghani: ¶ [0052].).  

Claim 61:
	The rejection of claim 53 is incorporated.  Ghani further teaches a method comprising uploading a slideshow presentation to a server prior to establishing the meeting and securing the slideshow presentation from access by the attendee computing device until the host computing device indicates the slideshow presentation should be made accessible (The slide presentation is uploaded prior to the session (prior to establishing the meeting) and a participant can navigate the slides (slides are accessible) when the presenter authorizes the participant and hands off the controls, Ghani: ¶ [0034], [0075], [0076], [0084].).

Claim 62:
	The rejection of claim 61 is incorporated.  Ghani further teaches a method wherein uploading the slideshow presentation comprises receiving a user identification of data representative of a slideshow presentation and transmitting the data to the server (Ghani: ¶ [0034], [0081].).

Claim 64:
	The rejection of claim 53 is incorporated.  Ghani in view of Hutchinson and further in view of Lasorsa, further in view of Dailey and further in view of Nelson and further in view of teaches a method wherein scheduling the meeting comprises receiving an indication of a desired meeting time from a user and transmitting the indication of the desired meeting time to the attendee computing device (The user can designate a time for the meeting, Ghani: Fig. 10c item 1010 and Fig. 10f item 1040, ¶ [0098].  An attendee can view scheduled session details including the scheduled date and time via the web browser, Ghani: Figs. 9 and 10f, ¶ [0095], [0098].).

Claim 67:
	The rejection of claim 53 is incorporated.  Ghani further teaches a method wherein the host computing device establishes the meeting by connecting to a server configured to distribute the media data from the host to the attendee computing device (The presenter initializes the session (establishes the meeting) via the server, Ghani: Figs. 1, 8, and 10d item 1026, ¶ [0034], [0038], [0093]-[0097].).

Independent Claim 68:
	Ghani discloses a medium comprising program code, which, when executed by a processor, causes the processor to (Ghani: Fig. 1, ¶ [0002], [0034]);
schedule a meeting facilitated by a server device, the scheduling including configuring content for the meeting during the scheduling of the meeting (The user can add a new meeting session (which includes scheduling options), Ghani: Fig. 10c option 1010.  The user can add content for the upcoming meeting session via the system server, Ghani: Fig. 10c option 1010, ¶ [0034], [0094].  Examiner considers any configurations set for the meeting prior to the meeting being initiated to be part of the “scheduling” of the meeting.);
communicatively couple to a plurality of computing devices (A presenter using presenter computer 100 (host computing device) can initiate a meeting (communicatively couple a plurality of computing devices), Ghani: Fig. 1, Abstract, ¶ [0034], [0038], [0097].);
transmit media data to the plurality of computing devices (The user can transmit a plurality of media data to a plurality of participant devices, 
provide a user interface that allows a user to select among a slideshow, a poll, and a whiteboard (The user interface comprises buttons that allows the user to select a poll and whiteboard/slide presentation (slideshow), Ghani, Fig. 2, [0075], [0076], [0088], [0091].); 
transmit instructions to control when to display the one of the slideshow, the poll, and the whiteboard to the plurality of computing devices (The poll and whiteboard are displayed to the attendee devices based on the user selecting a respective interface control, Ghani, Fig. 2, [0075], [0076], [0088], [0091].); and
transmit the one of the slideshow, the poll, and the whiteboard to the plurality of computer devices (Ghani: Figs. 2, 4b, 5a, and 5b, ¶ [0075], [0088].).
Ghani does not appear to expressly teach a medium wherein: 
the configured content comprises a poll with questions to be answered; and
the processor is caused to:
transmit a meeting invitation to an attendee computing device before the meeting, the meeting invitation to interface with an application on the attendee computing device that launches a pop-up invitation on the attendee computing device;
specify one or more attendees to participate in the poll; and
transmit, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet browser on the attendee computing device to present the meeting.
However, Hutchinson teaches a medium wherein:
the configured content comprises a poll with questions to be answered (The instructor can create poll questions to use for the live session (meeting) in advance, Hutchinson: ¶ [0091]-[0092].); and
the processor is caused to specify one or more attendees to participate in the poll (The instructor can specify which students (attendees) are to participate in the poll during a live session (meeting), Hutchinson: ¶ [0091].).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the medium of Ghani wherein: 
the configured content comprises a poll and wherein to configure the poll a user defines a question and answers for the poll; and
the processor is caused to specify one or more attendees to participate in the poll, as taught by Hutchinson.
One would have been motivated to make such a combination in order to improve the user’s experience by providing the user with ample time to define good questions and to give the host greater ability to engage attendees according to his/her needs (Hutchinson: ¶ [0091]-[0092].).
wherein the processor is caused to:
transmit a meeting invitation to an attendee computing device before the meeting, the meeting invitation to interface with an application on the attendee computing device that launches a pop-up invitation on the attendee computing device; and
transmit, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet browser on the attendee computing device to present the meeting.
However, Lasorsa teaches a medium wherein the processor is caused to:
transmit a meeting invitation to an attendee computing device before the meeting, the meeting invitation to interface with an application on the attendee computing device that launches a pop-up invitation on the attendee computing device (The meeting invitation can be sent from the host to the attendee, Lasorsa: ¶ [0003], [0025].  The calendar application of the attendee can display a dialog with the invitation (pop-up invitation) in response to receiving the invitation, Lasorsa: ¶ [0025]-[0026].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium of Ghani in view of Hutchinson wherein the processor is caused to:
transmit a meeting invitation to an attendee computing device before the meeting, the meeting invitation to interface with an application on the attendee computing device that launches a pop-up invitation on the attendee computing device, as taught by Lasorsa.
One would have been motivated to make such a combination in order to provide an effective means for notifying participants of a scheduled meeting (Lasorsa: ¶ [0003], [0025]-[0026].).
Ghani in view of Hutchinson and further in view of Lasorsa does not appear to expressly teach a medium wherein the processor is caused to: 
transmit, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet browser on the attendee computing device to present the meeting.
However, Dailey teaches a medium wherein the processor is caused to:
transmit, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet application on the attendee computing device to present the meeting (The host computer sends virtual meeting request to the participant computers that include data such as the time, date, and email address of the meeting host and virtual meeting, the data is used to automatically form a meeting between the meeting host and each meeting participant, Dailey: Fig. 3 steps 1204 and 1206.  Automatically forming the meeting comprises starting (launching) the NetMeeting application of Microsoft, Dailey: column 7 lines 47-62, column .
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium of Ghani in view of Hutchinson and further in view of Lasorsa wherein the processor is caused to:
transmit, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet application on the attendee computing device to present the meeting, as taught by Dailey.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more convenient means for starting the scheduled meeting (Dailey: Fig. 3 steps 1204 and 1206.).
Ghani in view of Hutchinson, further in view of Lasorsa and further in view of Dailey does not appear to expressly teach a medium wherein the internet application is an internet browser.
However, Nelson teaches a medium wherein the internet application is an internet browser (The NetMeeting application of Microsoft comprises a web browser to view conference presentations, Nelson: Fig. 6, ¶ [0062]-[0063].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium of Ghani in view of Hutchinson, further in view of Lasorsa and further in view of Dailey wherein the internet application is an internet browser, as taught by Nelson.


Claim 69:
	The rejection of claim 68 is incorporated.  Ghani further teaches a medium wherein the user selection is for the poll, wherein transmitting the poll comprises transmitting the poll for automatic display on the plurality of computing devices, and wherein the program code causes the processor to receive poll responses from the plurality of computing devices (Ghani, Figs. 2, 5a, and 5b, ¶ [0088].).

Claim 74:
	The rejection of claim 68 is incorporated.  Ghani further teaches a medium wherein the program code causes the processor to upload a slideshow presentation to a server prior to communicatively coupling to the plurality of computing devices and secure the slideshow presentation from access by the plurality of computing devices until a host computing device indicates the slideshow presentation should be made accessible (The slide presentation is uploaded prior to the session (prior to establishing the meeting) and participants can navigate the slides (slides are accessible) when the presenter authorizes the participants and hands off the controls, Ghani: ¶ [0034], [0075], [0076], [0084].).

Claim 75:
	The rejection of claim 68 is incorporated.  Ghani in view of Hutchinson further teaches a medium wherein the program code causes the processor to schedule the communicative coupling prior to communicatively coupling to the plurality of computing devices, wherein the user defines a question and answers for the poll during scheduling (Sessions (meetings) are scheduled prior to the sessions being initiated/started (prior to establishing the meeting), Ghani: Fig. 10c, ¶ [0098].  The user can add content for the upcoming meeting session via the system server, Ghani: Fig. 10c option 1010, ¶ [0034], [0094].  Examiner considers any configurations set for the meeting prior to the meeting being initiated to be part of the “scheduling” of the meeting.  The host can create poll questions to use for the live meeting in advance, Hutchinson: ¶ [0091]-[0092].).

Independent Claim 81:
	Ghani discloses a method comprising:
receiving, by a server, a communicative coupling from a host computing device (A presenter using presenter computer 100 (host computing device) can initiate a meeting via a server, Ghani: Fig. 1, ¶ [0034], [0038], [0097].);
receiving, at the server, media data from the host computing device and transmitting, by the server, the media data to an attendee computing device (The user can transmit a plurality of media data to the meeting, Ghani: Figs. 2, 4a, and 4b, [0034], [0073]-[0076], [0090], [0091].)
receiving, at the server, a poll and scheduling information for a meeting corresponding to the poll from the host computing device and transmitting, by the server, a poll for automatic display on the attendee computing device, wherein the poll comprises a user defined question and answers (The user can add a new meeting session (which includes scheduling options), Ghani: Fig. 10c option 1010.  The user can send user defined poll question and answers to the attendees, Ghani: Figs. 2, 5a, and 5b, ¶ [0034], [0088].); and
transmitting instructions received during the meeting from the host computing device, the instructions to control when the poll is displayed on the attendee computing device (The poll is displayed to the attendee in response to the user interacting with polling controls on the host computing device, Ghani: Fig. 5a, ¶ [0088].);
receiving, at the server, a poll response from the attendee computing device (Ghani, Figs. 2, 5a, and 5b, ¶ [0034], [0088], [0089]).
Ghani does not appear to expressly teach a method wherein: 
the poll is configured during scheduling of the meeting; and
the method comprises: 
transmitting a meeting invitation to the attendee computing device before the meeting, the meeting invitation to interface with an application on the attendee computing device that launches a pop-up invitation on the attendee computing device;
receiving a list of one or more attendees to participate in the poll; and
transmitting, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet browser on the attendee computing device to present the meeting.
However, Hutchinson teaches a method wherein:
the poll is configured before the meeting is initiated (The instructor can create poll questions to use for the live session (meeting) in advance, Hutchinson: ¶ [0091]-[0092].); and
the method comprises receiving a list of one or more attendees to participate in the poll (The instructor can specify which students (attendees) are to participate in the poll during a live session (meeting), Hutchinson: ¶ [0091].).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Ghani wherein: 
the poll is configured before the meeting is initiated; and
the method comprises receiving a list of one or more attendees to participate in the poll, as taught by Hutchinson.
One would have been motivated to make such a combination in order to improve the user’s experience by providing the user with ample time to define good questions and to give the host greater ability to engage attendees according to his/her needs (Hutchinson: ¶ [0091]-[0092].).
wherein the poll is configured during scheduling of the meeting.
Ghani in view of Hutchinson does not appear to expressly teach a method comprising:
transmitting a meeting invitation to the attendee computing device before the meeting, the meeting invitation to interface with an application on the attendee computing device that launches a pop-up invitation on the attendee computing device; and
transmitting, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet browser on the attendee computing device to present the meeting.
However, Lasorsa teaches a method comprising:
transmitting a meeting invitation to the attendee computing device before the meeting, the meeting invitation to interface with an application on the attendee computing device that launches a pop-up invitation on the attendee computing device (The meeting invitation can be sent from the host to the attendee, Lasorsa: ¶ [0003], [0025].  The calendar application of the attendee can display a dialog with the invitation (pop-up invitation) in response to receiving the invitation, Lasorsa: ¶ [0025]-[0026].).
to comprise:
transmitting a meeting invitation to the attendee computing device before the meeting, the meeting invitation to interface with an application on the attendee computing device that launches a pop-up invitation on the attendee computing device, as taught by Lasorsa.
One would have been motivated to make such a combination in order to provide an effective means for notifying participants of a scheduled meeting (Lasorsa: ¶ [0003], [0025]-[0026].).
Ghani in view of Hutchinson and further in view of Lasorsa does not appear to expressly teach a method comprising: 
transmitting, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet browser on the attendee computing device to present the meeting.
However, Dailey teaches a method comprising:
transmitting, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet application on the attendee computing device to present the meeting (The host computer sends virtual meeting request to the participant computers that include data such as the time, date, and email address of the meeting host and .
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Ghani in view of Hutchinson and further in view of Lasorsa to comprise:
transmitting, in association with a specific meeting, meeting information to the attendee computing device that is used to automatically cause a launch, without user intervention, of an internet application on the attendee computing device to present the meeting, as taught by Dailey.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more convenient means for starting the scheduled meeting (Dailey: Fig. 3 steps 1204 and 1206.).
Ghani in view of Hutchinson, further in view of Lasorsa and further in view of Dailey does not appear to expressly teach a method wherein the internet application is an internet browser.
However, Nelson teaches a method wherein the internet application is an internet browser (The NetMeeting application of Microsoft comprises a web browser to view conference presentations, Nelson: Fig. 6, ¶ [0062]-[0063].).
wherein the internet application is an internet browser, as taught by Nelson.
One would have been motivated to make such a combination in order to provide an effective conference application for presenting the conference materials (Nelson: Fig. 6, ¶ [0062]-[0063].).

Claim 59 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Ghani in view of Hutchinson, further in view of Lasorsa, further in view of Dailey, further in view of Nelson and further in view of Zhakov et al. (US 2004/0199580, filed 04/02/2003, hereinafter “Zhakov”).

Claim 59:
	The rejection of claim 53 is incorporated.  Ghani in view of Hutchinson and further in view of Lasorsa, further in view of Dailey and further in view of Nelson and further in view of further teaches a method further comprising connecting the host computing device to a telephone; and transmitting audio only to the telephone (Users can connect to a telephone for audio communication, Ghani: ¶ [0044].).
	Ghani in view of Hutchinson and further in view of Lasorsa, further in view of Dailey and further in view of Nelson and further in view of does not appear to expressly disclose a method wherein the telephone is a cellular telephone.
wherein the telephone is a cellular telephone (Zhakov: ¶ [0055]).
	Accordingly, it would have been obvious to a person ordinary skill in the art at the time the invention was made to modify the method of Ghani in view of Hutchinson and further in view of Lasorsa, further in view of Dailey and further in view of Nelson and further in view of wherein the telephone is a cellular telephone, as taught by Zhakov.
	One would have been motivated to make such a combination to provide the user with a greater set of communication options (Zhakov: ¶ [0055]).

Claims 70 and 71 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Ghani in view of Hutchinson, further in view of Lasorsa, further in view of Dailey, further in view of Nelson and further in view of Beavers et al. (US 2004/0002049, filed 02/21/2003, hereinafter “Beavers”).

Claim 70:
	The rejection of claim 69 is incorporated.  Ghani in view of Hutchinson and further in view of Lasorsa, further in view of Dailey and further in view of Nelson and further in view of does not appear to expressly teach a medium wherein transmitting the media data and transmitting the poll comprises transmitting the media data and the poll for simultaneous display on the attendee computing device/plurality of computing devices.
	However, Beavers teaches medium wherein transmitting the media data and transmitting the poll comprises transmitting the media data and the poll for simultaneous display on the attendee computing device/plurality of computing devices (A poll question can be presented on a slide (media data) when transmitted to the participant devices, Beavers: ¶ [0026]-[0027], [0164] lines 19-26.).
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the medium of Ghani in view of Hutchinson and further in view of Lasorsa, further in view of Dailey and further in view of Nelson and further in view of wherein transmitting the media data and transmitting the poll comprises transmitting the media data and the poll for simultaneous display on the attendee computing device/plurality of computing devices, as taught by Beavers.
	One would have been motivated to make such a combination to provide a more integrated presentation of the poll and media data (Beavers: ¶ [0026]-[0027], [0164] lines 19-26).

Claim 71:
	The rejection of claim 70 is incorporated.  Ghani in view of Hutchinson, further in view of Lasorsa, further in view of Dailey and further in view of Nelson and further in view of does not appear to expressly teach a medium wherein transmitting the media data and transmitting the poll comprises transmitting the media data and the poll for display in a same window on each computing device.
	However, Beavers teaches a medium wherein transmitting the media data and transmitting the poll comprises transmitting the media data and the poll for display in a same window on each computing device (A poll question can be presented on a slide 
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the medium of Ghani in view of Hutchinson further in view of Lasorsa, further in view of Dailey and further in view of Nelson and further in view of wherein transmitting the media data and transmitting the poll comprises transmitting the media data and the poll for display in a same window on each computing device, as taught by Beavers.
	One would have been motivated to make such a combination to provide a more integrated presentation of the poll and media data (Beavers: ¶ [0026]-[0027], [0164] lines 19-26).

Claims 76-80 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Ghani in view of Beavers, further in view of Hutchinson and further in view of Lasorsa, further in view of Dailey and further in view of Nelson.

Independent Claim 76:
	Ghani discloses an apparatus comprising:
a processor (Ghani: Fig. 1, ¶ [0002], [0034]); and
a memory communicatively coupled to the processor and comprising program code configure to cause the processor to
receive media data, a poll and scheduling information from a first computing device (The user can transmit a plurality of media data and a poll from a host device to the meeting, Ghani: Figs. 2, 4a, and 4b, [0073]-[0076], [0088], [0090], [0091].  The user can designate a time for the meeting (scheduling information), Ghani: Fig. 10c item 1010 and Fig. 10f item 1040, ¶ [0098].);
wherein content for the meeting is configured during scheduling of the meeting (The user can add content for the upcoming meeting session via the system server, Ghani: Fig. 10c option 1010, ¶ [0034], [0094].  Examiner considers any configurations set for the meeting prior to the meeting being initiated to be part of the “scheduling” of the meeting.);
transmit the media data and the poll to a second computing device for automatic display (The media data and the poll are automatically displayed to the participant devices, Ghani: Figs. 2, 4a, and 4b, [0073]-[0076], [0088], [0090], [0091].); 
transmit instructions received during the meeting from the host computing device, the instructions to control when the poll is displayed on the second computing device (The poll is displayed to the attendee in response to the user interacting with polling controls on the host computing device, Ghani: Fig. 5a, ¶ [0088]); and
receive a poll response from the second computing device (Ghani: ¶ [0088]).
Ghani does not appear to expressly disclose an apparatus wherein: 
the media data and poll are simultaneously displayed;
the configured content comprises a poll comprising a user defined question and answers; and
the processor is caused to: 
receive a meeting invitation before the meeting that interfaces with an application on a second computing device that launches a pop-up invitation on the attendee computing device;
receive a list of one or more attendees that are to participate in the poll; and
transmit, in association with a specific meeting, meeting information to the second computing device that is used to automatically cause a launch, without user intervention, of an internet browser on the attendee computing device to present the meeting.
However, Beavers teaches an apparatus wherein the media data and poll are simultaneously displayed (Beavers, ¶ [0026]-[0027], [0164] lines 19-26, a poll question can be presented on a slide (media data) when transmitted to the participant devices.).
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the apparatus of Ghani wherein the media data and poll are simultaneously displayed, as taught by Beavers.
	One would have been motivated to make such a combination to provide a more integrated presentation of the poll and media data (Beavers, ¶ [0026]-[0027], [0164] lines 19-26).
wherein: 
the configured content comprises a poll comprising a user defined question and answers; and
the processor is caused to: 
receive a meeting invitation before the meeting that interfaces with an application on a second computing device that launches a pop-up invitation on the attendee computing device;
receive a list of one or more attendees that are to participate in the poll; and
transmit, in association with a specific meeting, meeting information to the second computing device that is used to automatically cause a launch, without user intervention, of an internet browser on the attendee computing device to present the meeting.
However, Hutchinson teaches an apparatus wherein: 
the configured content comprises a poll comprising a user defined question and answers (The instructor can create poll questions to use for the live session (meeting) in advance, Hutchinson: ¶ [0091]-[0092].); and
the processor is caused to receive a list of one or more attendees that are to participate in the poll (The instructor can specify which students (attendees) are to participate in the poll during a live session (meeting), Hutchinson: ¶ [0091].).
wherein: 
the configured content comprises a poll comprising a user defined question and answers; and
the processor is caused to receive a list of one or more attendees that are to participate in the poll, as taught by Hutchinson.
One would have been motivated to make such a combination in order to improve the user’s experience by providing the user with ample time to define good questions and to give the host greater ability to engage attendees according to his/her needs (Hutchinson: ¶ [0091]-[0092].).
In implementing the poll specification feature of Hutchinson into the invention of Ghani in view of Beaver, the list of attendees that are to participate in the poll would be received by the server (apparatus) since all communications between the host device and the attendee devices as well as management of the meeting is handled by the server in the invention of Ghani (Ghani: ¶ [0034]-[0037].).
Ghani in view of Beaver and further in view of Hutchinson does not appear to expressly teach an apparatus wherein the processor is caused to:
receive a meeting invitation before the meeting that interfaces with an application on a second computing device that launches a pop-up invitation on the attendee computing device; and
transmit, in association with a specific meeting, meeting information to the second computing device that is used to automatically cause a launch, without user intervention, of an internet browser on the attendee computing device to present the meeting.
However, Lasorsa teaches an apparatus wherein the processor is caused to:
receive a meeting invitation before the meeting that interfaces with an application on a second computing device that launches a pop-up invitation on the attendee computing device (The meeting invitation can be sent from the host to the attendee, Lasorsa: ¶ [0003], [0025].  The calendar application of the attendee can display a dialog with the invitation (pop-up invitation) in response to receiving the invitation, Lasorsa: ¶ [0025]-[0026].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Ghani in view of Beaver and further in view of Hutchinson wherein the processor is caused to:
receive a meeting invitation before the meeting that interfaces with an application on a second computing device that launches a pop-up invitation on the attendee computing device, as taught by Lasorsa.
One would have been motivated to make such a combination in order to provide an effective means for notifying participants of a scheduled meeting (Lasorsa: ¶ [0003], [0025]-[0026].).
Ghani in view of Beaver, further in view of Hutchinson and further in view of Lasorsa does not appear to expressly teach an apparatus wherein the processor is caused to:
transmit, in association with a specific meeting, meeting information to the second computing device that is used to automatically cause a launch, without user intervention, of an internet browser on the attendee computing device to present the meeting.
However, Dailey teaches an apparatus wherein the processor is caused to:
transmit, in association with a specific meeting, meeting information to the second computing device that is used to automatically cause a launch, without user intervention, of an internet application on the attendee computing device to present the meeting (The host computer sends virtual meeting request to the participant computers that include data such as the time, date, and email address of the meeting host and virtual meeting, the data is used to automatically form a meeting between the meeting host and each meeting participant, Dailey: Fig. 3 steps 1204 and 1206.  Automatically forming the meeting comprises starting (launching) the NetMeeting application of Microsoft, Dailey: column 7 lines 47-62, column 14 lines 25-39 and column 15 lines 11-35.  The NetMeeting application is used to present the meeting, Dailey: Fig. 11, column 16 lines 30-44.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Ghani in view of Beaver, further in view of Hutchinson and further in view of Lasorsa wherein the processor is caused to:
transmit, in association with a specific meeting, meeting information to the second computing device that is used to automatically cause a launch, without user intervention, of an internet application on the attendee computing device to present the meeting, as taught by Dailey.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more convenient means for starting the scheduled meeting (Dailey: Fig. 3 steps 1204 and 1206.).
Ghani in view of Beaver, further in view of Hutchinson, further in view of Lasorsa and further in view of Dailey does not appear to expressly teach an apparatus wherein the internet application is an internet browser.
However, Nelson teaches an apparatus wherein the internet application is an internet browser (The NetMeeting application of Microsoft comprises a web browser to view conference presentations, Nelson: Fig. 6, ¶ [0062]-[0063].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Ghani in view of Beaver, further in view of Hutchinson, further in view of Lasorsa and further in view of Dailey wherein the internet application is an internet browser, as taught by Nelson.
One would have been motivated to make such a combination in order to provide an effective conference application for presenting the conference materials (Nelson: Fig. 6, ¶ [0062]-[0063].).

Claim 77:
	The rejection of claim 76 is incorporated.  Ghani further discloses an apparatus wherein the program code is further configured to cause the processor to:
receiving a user selection of one of the slideshow and the whiteboard from the first computing device (The presenter can select the whiteboard button, Ghani: Figs. 2, 4a, and 4b, [0073], [0074], [0076].); and
transmit the one of the slideshow and the whiteboard to the second computing device rather than the poll (After selecting the whiteboard button, a whiteboard is displayed to the participants, Ghani: Figs. 2, 4a, and 4b, [0073], [0074], [0076].).

Claim 78:
	The rejection of claim 76incorporated.  Ghani does not appear to expressly teach an apparatus wherein the program code is further configured to cause the processor to transmit the media data and the poll for display in a same window.
	However, Beavers teaches an apparatus wherein the program code is further configured to cause the processor to transmit the media data and the poll for display in a same window (Beavers, ¶ [0026]-[0027], [0164] lines 19-26, a poll question can be presented on a slide (media data) when transmitted to the participant devices.).
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the apparatus of Ghani wherein the program code is further configured to cause the processor to transmit the media data and the poll for display in a same window, as taught by Beavers.
	One would have been motivated to make such a combination to provide a more integrated presentation of the poll and media data (Beavers, ¶ [0026]-[0027], [0164] lines 19-26).

Claim 79:
	The rejection of claim 76 is incorporated.  Ghani in view of Beavers, further in view of Hutchinson and further in view of Lasorsa further teaches an apparatus wherein the program code is further configured to cause the processor to communicatively couple the first computing device to a cellular telephone; and transmitting audio only to the cellular telephone (Users can connect to a telephone for audio communication, Ghani: ¶ [0044].  The telephone is a cellular telephone, Lasorsa: ¶ [0055].).
	
Claim 80:
	The rejection of claim 69 is incorporated.  Ghani further teaches an apparatus wherein the program code is further configured to cause the processor to:
receive a slideshow presentation prior to receiving the media data (The slide presentation is uploaded prior to session (prior to establishing the meeting), Ghani: ¶ [0075], [0076], [0084].); and 
securing the slideshow presentation from access by the second computing device until receiving an indication from the first computing device that the slideshow presentation should be made accessible (A participant can navigate the slides (slides are accessible) when the presenter authorizes the participant and hands off the controls, Ghani: ¶ [0075], [0076], [0084].).

Claims 82, 83 and 85 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Ghani in view of Hutchinson, further in view of Lasorsa, further in view of Daily, further in view of Nelson and further in view of Nguyen et al. (US 6,412,021 B1, published 06/25/2002, hereinafter “Nguyen”).

Claims 82, 83 and 85:
	The rejection of claims 53, 68 and 81 are incorporated.  Ghani in view of Hutchinson, further in view of Lasorsa, further in view of Daily and further in view of Nelson does not appear to expressly teach an apparatus wherein the pop-up invitation is generated through the use of an applet.
	However, Nguyen teaches an apparatus wherein the pop-up is generated through the use of an applet (The calendar applet displays appointment information in a pop-up window, Nguyen: Fig. 3, column 9 lines 46-58.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus of Ghani in view of Hutchinson, further in view of Lasorsa, further in view of Daily and further in view of Nelson wherein the pop-up is generated through the use of an applet, as taught by Nguyen.
	One would have been motivated to make such a combination in order to provide a more efficient means for communicating calendar notifications (Nguyen: Fig. 3, abstract, column 9 lines 46-58.).
	In implementing the calendar applet feature of Nguyen into the invention of Ghani in view of Hutchinson, further in view of Lasorsa, further in view of Daily and further in view of Nelson, the appointment information displayed in the pop-up (as taught by wherein the pop-up invitation is generated through the use of an applet.

Claim 84 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Ghani in view of Beavers, further in view of Hutchinson, further in view of Lasorsa, further in view of Dailey, further in view of Nelson and further in view of Nguyen et al. (US 6,412,021 B1, published 06/25/2002, hereinafter “Nguyen”).

Claim 84:
	The rejection of claim 76 is incorporated.  Ghani in view of Beavers, further in view of Hutchinson, further in view of Lasorsa, further in view of Dailey and further in view of Nelson does not appear to expressly teach a method and medium wherein the pop-up invitation is generated through the use of an applet.
	However, Nguyen teaches a method and medium wherein the pop-up is generated through the use of an applet (The calendar applet displays appointment information in a pop-up window, Nguyen: Fig. 3, column 9 lines 46-58.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method and medium of Ghani in view of Beavers, further in view of Hutchinson, further in view of Lasorsa, further in view of  wherein the pop-up is generated through the use of an applet, as taught by Nguyen.
	One would have been motivated to make such a combination in order to provide a more efficient means for communicating calendar notifications (Nguyen: Fig. 3, abstract, column 9 lines 46-58.).
	In implementing the calendar applet feature of Nguyen into the invention of Ghani in view of Beavers, further in view of Hutchinson, further in view of Lasorsa, further in view of Dailey and further in view of Nelson the appointment information displayed in the pop-up (as taught by Nguyen) would correspond to a received meeting invitation since the appointment information displayed in the pop-up in the invention of Lasorsa corresponds to a meeting invitation.  Accordingly, in combination, Ghani in view of Beavers, further in view of Hutchinson, further in view of Lasorsa, further in view of Dailey, further in view of Nelson and further in view of Nguyen teaches an apparatus wherein the pop-up invitation is generated through the use of an applet.

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection and the new 112(a) rejections presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175